Our session is taking place amid grim economic and social circumstances that may slow down our collective progress in combating poverty, reducing inequalities and implementing development programmes. Despite these particular circumstances, we must be tireless in our pursuit to implement the Sustainable Development Goals (SDGs) and the 2030 Agenda for Sustainable Development in the next 15 years.
We must win the fight against abject poverty and suffering to spare humankind the potentially tragic consequences of failed development. That is why I invite developed countries to honour all their commitments to developing countries in the context of the SDGs and development financing. Here, I remind the Assembly of the commitments made in July 2015 in Addis Ababa at the Third International Conference on Financing for Development, and also those made regarding Goal 17 of the SDGs, as well as such specific instruments as the Green Climate Fund.
I welcome the choice of theme for the session, which reminds us of the need to accelerate the pace of change in our societies and to give more opportunities and means to our most vulnerable populations. We must therefore build productive economies if we wish to implement the SDG road map. Our true aspirations for sustainable development must also be mindful of the environment and our determination to combat global warming. We paved the way in Paris, and we must all implement the Paris Agreement on Climate Change and honour our commitments.
My country’s implementation of the Paris Agreement is under way. The Agreement has been deemed to be in accordance with our Constitution, and my Government will deposit its instruments of ratification before the end of the year. Through our National Development Programme 2016-2020 and our Côte d’Ivoire Perspectives 2040, we intend to mobilize the means required to implement the SDGs. The positive economic situation in our country has already enabled us to improve all social indicators and embark on a comprehensive process to reduce poverty and redistribute the dividends of economic growth. All these achievements will be fully enjoyed by our people in the long term.
The ongoing nature of many conflicts remains a true concern for my country. Our Organization, in particular the Security Council and the main stakeholders concerned, must surpass themselves by engaging every means possible to end the suffering of the peoples in Syria, the Middle East, South Sudan and Mali, to mention but those conflicts. Even if the Council reflects our aspirations, the Council cannot effectively resolve the conflicts of our century with its current configuration and working methods. My country calls on all Member States to act and to carry out a comprehensive and just reform of the Security Council that will further bolster its legitimacy in the eyes of the world, and especially of the younger generations.
The world must mobilize against terrorism and fight it with the utmost resolve and determination before it inflicts irreparable damage and trauma on our countries and societies. Here, I offer a thought for all the victims of terrorism and express my sympathy to all the families who are in mourning around the world on account of these barbaric acts. As many countries before it, my country witnessed unbearable scenes after the cowardly attack in Grand Bassam, and that reminds us yet again, as if we needed reminding, that no country today is safe from a terrorist attack. No country alone can eradicate this scourge. It falls on the United Nations therefore, to an even greater degree than in the past, to coordinate international efforts to combat terrorism.
Unless a collective effort is made to bear the cost of security for all, our developing countries will invest in their national security the resources that would otherwise be spent on tomorrow’s priority social programmes. We are familiar with the serious consequences that this would entail, given our young populations. The worsening security environment in many countries has led to a sudden rise in migratory flows of people who are ready to brave all the dangers of a Mediterranean crossing or a journey through the Balkans to reach Europe in particular. Fear and isolation are not an appropriate response when these migrants arrive.
The host countries and the international community as a whole must show solidarity and take initiatives in order to tackle the root causes of this phenomenon. Countries of origin must do more to improve living conditions and create a climate of peace and security for their citizens. My Government wishes to welcome the progress achieved at the high-level plenary meeting on addressing large movements of refugees and migrants, held here at United Nations Headquarters early this week. But we must do more and do better.
The nation of Côte d’Ivoire is continuing to develop and modernize its institutions. The economy of Côte d’Ivoire continues to grow at an average annual rate of about 9 per cent. This has enabled us to pursue our efforts to establish the economic and social infrastructures that are needed to improve the well-being of our population. Côte d’Ivoire is peaceful. The successful presidential election in October 2015 put the seal on the return to peace and stability. In the coming months, the Ivorian people will be called on to renew the mandate of parliamentarians and to vote on a new draft constitution, in line with our desire for a modern State.
Given the satisfactory progress of recent years, in April the Security Council lifted the sanctions regime that had been imposed on Côte d’Ivoire in 2004. In June 2017, the United Nations Operation in Côte d’Ivoire (UNOCI) will end its mandate and leave Côte d’Ivoire once and for all after 12 years of continuous presence. We are particularly proud of these developments. UNOCI goes down in the history of peacekeeping operations as a real success story. I take this opportunity to reiterate our gratitude to the United Nations and all the countries that provided troops to UNOCI.
Given this remarkable progression, my country has decided to put forward its candidacy for a non-permanent seat on the Security Council for the period 2018-2019. The Economic Community of West African States and the African Union have endorsed our bid. In that regard, I call on all States Members of our Organization to support the candidacy of Côte d’Ivoire during the elections to be held in June 2017. Through this candidacy, we intend to share with other Member States our successful experience of peacekeeping and cooperation within the United Nations.
I recall that Côte d’Ivoire has in the past contributed to the stabilization efforts in the Congo, Haiti and Central Africa through the United Nations Organization Stabilization Mission in the Democratic Republic of the Congo, the United Nations Stabilization Mission in Haiti and the United Nations Multidimensional Integrated Stabilization Mission in the Central African Republic, respectively. It is in this spirit that Côte d’Ivoire, as part of the United Nations Multidimensional Integrated Stabilization Mission in Mali, has worked side by side with our brothers in Mali in a transport company between 2013 and 2015, and we are prepared to send a protection company of approximately 150 individuals by the end of the year.
I cannot conclude my statement without paying a well-deserved tribute and to express, on behalf of the people and the Government of Côte d’Ivoire and on my own behalf, our profound gratitude to the Secretary-General, my friend Mr. Ban Ki-moon, for his exceptional contribution to peace in the world and in our country. We commend him for his leadership, for the wise way in which he has steered our Organization over the past years and for his constant commitment to peace, security and development in the world. As he ends his term in the service of our Organization, we wish him well in his future endeavours.
